Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
The amendment filed 06/08/2022 has been entered. Claims 1, 4 and 8-15 are currently pending in this application.
Applicant’s arguments, see Pages 6-8, filed 06/08/2022, with respect to the rejection(s) of claim(s) 1, 4 and 8-15 under 35 U.S.C. 103 have been fully considered and are persuasive. The rejections of claims 1, 4 and 8-15 has been withdrawn.

Allowable Subject Matter
Claims 1, 4 and 8-15 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a display panel as set forth in claims 1, 4 and 8-15.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest a display panel comprising: a display liquid crystal panel, comprising a plurality of sub-pixels defined by a first grid structure; and a dimming liquid crystal panel comprising: a plurality of dimming pixels defined by a second grid structure and arranged in an array, wherein the second grid structure comprises a plurality of first shading lines extending in a folded line waveform along a row direction; and a plurality of second shading lines extending in a folded line waveform along the row direction; wherein: the first shading lines comprise a plurality of first fold line units arranged periodically, each of which comprises two first straight line segments arranged symmetrically with a column direction as a symmetry axis; and the second shading lines comprise a plurality of second fold line units arranged periodically, each of which comprises two second straight line segments arranged symmetrically with the column direction as the symmetry axis; wherein “the plurality of second shading lines intersected with the first shading lines; the waveform of the second shading lines is in opposite phase to the waveform of the first shading line; ends of a first straight line segment and ends of a second straight line segment are overlapped with the first grid structure in a direction perpendicular to the display liquid crystal panel; or the ends of the first straight line segment and the ends of the second straight line segment and intersections of the first grid structure are overlapped in the direction perpendicular to the display liquid crystal panel” in combination with the other required elements of the claim. 
Claims 4 and 8-15 are allowable due to their dependency.
The most relevant reference, Kim (US 2018/0120659) in view of Chen (CN109581728A) only discloses a display liquid crystal panel, comprising a plurality of sub-pixels defined by a first grid structure; and a dimming liquid crystal panel comprising: a plurality of dimming pixels defined by a second grid structure and arranged in an array, wherein the second grid structure comprises a plurality of first shading lines extending in a folded line waveform along a row direction; and a plurality of second shading lines extending in a folded line waveform along the row direction, and intersected with the first shading lines; wherein: the waveform of the second shading lines is in opposite phase to the waveform of the first shading line; the first shading lines comprise a plurality of first fold line units arranged periodically, each of which comprises two first straight line segments arranged symmetrically with a column direction as a symmetry axis; and the second shading lines comprise a plurality of second fold line units arranged periodically, each of which comprises two second straight line segments arranged symmetrically with the column direction as the symmetry axis. However they do not teach or suggest the combined limitations of “the plurality of second shading lines intersected with the first shading lines; the waveform of the second shading lines is in opposite phase to the waveform of the first shading line; ends of a first straight line segment and ends of a second straight line segment are overlapped with the first grid structure in a direction perpendicular to the display liquid crystal panel; or the ends of the first straight line segment and the ends of the second straight line segment and intersections of the first grid structure are overlapped in the direction perpendicular to the display liquid crystal panel” in combination with the other required elements of the claim.
Oka (US 2018/0299726), Yan (US 2016/032975), Chang (US 2020/0103687) and Fukami (US 2019/0265560) are also silent as of the specific limitation in combination with the other required elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871